PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
McIntosh, William, J.
Application No. 15/330,394
Filed: 15 Sep 2016
For: Password hidden characters


:
:
:
:	DECISION ON PETITION
:



This is a decision on the renewed petition under 37 CFR 1.137(a), filed October 28, 2020, requesting revival of this application.

The petition under 37 CFR 1.137(a) is GRANTED.

The above-identified application became abandoned on October 25, 2019 for failure to timely submit a proper reply to the final Office action mailed July 24, 2019, which set a three month extendable period for reply. No reply was received.  A Notice of Abandonment was mailed on January 30, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b), Application No. 16/602,533 filed October 25, 2019; (2) the petition fee of $1050; and (3) an acceptable statement of unintentional delay.

The above-identified application is being revived solely for purposes of continuity.  As continuity has been established by this decision reviving the above-identified application, the above-identified application is again abandoned in favor of continuation-in-part Application No. 16/602,533, filed October 25, 2019.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET